                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AKEEM HUTCHINSON,                              )
              Plaintiff,                       )
                                               )      C.A. No.19-3 Erie
                                               )
                 v.                            )
                                               )      District Judge Susan Paradise Baxter
MR. OVERMYER, et al,                           )      Magistrate Judge Maureen P. Kelly
                 Defendants.                   )




                                     MEMORANDUM ORDER


       This action was commenced by Plaintiffs filing of a pro se civil rights complaint

accompanied by a motion for leave to proceed informa pauperis ("ifp motion") [ECF No. 1], on

January 2, 2019. Plaintiff also filed a motion for temporary restraining order and preliminary

injunction [ECF No. 1-3, subsequently re-docketed as ECF No. 5], seeking an order directing

Defendants to provide a mental health examination by a qualified specialist and to transfer

Plaintiff to a mental health unit.

        This matter was referred to United States Magistrate Judge Maureen P. Kelly, for report

and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(l), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates. This case was subsequently reassigned to

the undersigned, as presiding judge, with Judge Kelly remaining as the referred judge for all

pretrial proceedings.

        After conducting an extensive in-camera review of Plaintiffs mental health records for

the preceding two years [ECF No. 27], and upon consideration of a 16-page declaration received

from Dr. Bruce Simons, Ph.D, head of the Psychology Department at SCI-Forest [ECF No. 32-
2], Judge Kelly issued a Report and Recommendation ("R&R") recommending that Plaintiffs

motion for temporary restraining order and preliminary injunction be denied, without prejudice

[ECF No. 35]. In particular, Judge Kelly found that Plaintiff has not established either a

likelihood of success on the merits or a probability of irreparable harm if relief is not granted.

Plaintiff has failed to file any objections to the R&R.

       After de nova review of Plaintiffs motion, Defendants' responses in opposition, and the

documents submitted by the parties in this case, together with the report and recommendation,

the following order is entered:

         AND NOW, this 24th day of September, 2019;

         IT IS HEREBY ORDERED that Plaintiffs motion for temporary restraining order and

preliminary injunction [ECF No. 5] is DENIED, without prejudice. The report and

recommendation of Magistrate Judge Kelly, issued July 24, 2019 [ECF No. 35], is adopted as the

opinion of the court.




                                                   � t:h� �
                                                          SUSAN PARADISE BAXTER
                                                          United States District Judge

cc:      The Honorable Maureen P. Kelly
         U.S. Magistrate Judge
